UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 ————— FORM 10-Q AMENDED ————— (Mark One) þ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2010 or o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from: to Commission File number: 333-148697 ————— INSIGHT MANAGEMENT CORPORATION (Exact name of small business issuer as specified in its charter) ————— Florida 20-8715508 (State or other jurisdiction of Incorporation or organization) (IRS Employee Identification No.) 408 W. 57th Street, Suite 8E, New York, NY 10019 866-787-3588 (Address of principal executive offices) (Former name, former address and former fiscal year, if changed since last report) ————— Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes þNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule405 of RegulationS-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes oNo þ Indicate by check mark whether the Registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule12b-2 of the Exchange Act. (Check one): Large accelerated filer o Accelerated Filer o Non-accelerated filer o (Do not check if a smaller reporting company) Smaller reporting company þ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YesX No APPLICABLE ONLY TO CORPORATE ISSUERS State the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date: Class Shares outstanding Date Common, $.00014 par value November 19, 2010 TABLE OF CONTENTS Insight Management Corporation Part I - Financial Information Item 1. Unaudited Financial Statements 1 Consolidated Balance Sheets 1 Consolidated Statements of Operations 2 Consolidated Statement of Changes in Stockholders’ Deficit 3 Consolidated Statements of Cash Flows 4 Notes to UnauditedConsolidated Financial Statements 6 Item 2 Management's Discussion and Analysis or Plan of Operation 9 Item 3. Quantitative and Qualitative Disclosures About Market Risk 11 Item 4. Controls and Procedures 11 Part II - Other Information Item 1. Legal Proceedings 12 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 12 Item 3. Defaults Upon Senior Securities 12 Item 4. Removed and Reserved 12 Item 5. Other Information 12 Item 6. Exhibits 12 PART I - FINANCIAL INFORMATION ITEM 1. UNAUDITED CONSOLIDATED FINANCIAL STATEMENTS: Insight Management Corporation Consolidated Balance Sheets For the periods ending September 30, 2010 and December 31, 2009 Unaudited September 30, December 31, (Unaudited) (Audited) ASSETS CURRENT ASSETS: Cash and cash equivalents $ $ Other current assets - Total current assets Equipment, net of accumulated depreciation - TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS' DEFICIT CURRENT LIABILITIES: Accounts payable and accrued expenses $ $ Accounts payable - related party Short-term notes payable Short-term notes payable - related party Convertible note payable, net of unamortized discount Convertible notes payable - related party - Total current liabilities $ $ STOCKHOLDERS' DEFICIT: Common stock, $0.00014 par value; 1,000,000,000 shares authorized, 598,443,380 and 516,953,806 shares issued and outstanding, respectively Additional paid-in capital Accumulated deficit ) ) Deficit accumulated during re-entry to development stage ) ) Total stockholders' deficit ) ) TOTAL LIABILITIES AND STOCKHOLDERS' DEFICIT $ $ The accompanying notes are an integral part of the financial statements. 1 Consolidated Statements of Operations For the periods ending September 30, 2010 and 2009 and the period from re-entering the development stage October 1, 2009 through September 30, 2010 Unaudited Re-entry to Development Stage (October 1, 2009) Three months ended Nine months ended through September 30, September 30, September 30, 2010 REVENUES $
